                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                     Case No. 5:20-cv-00660-M


NATASHA PHILIPPI,                                 )
                                                  )
                       Plaintiff,                 )
       V.                                         )
                                                  )
DINE BRANDS GLOBAL, INC.,                         )                      ORDER
APPLEBEE'S RESTAURANTS MID-                       )
ATLANTIC, LLC, and                                )
APPLEBEE' S SERVICES, INC.,                       )
                                                  )
                       Defendants.                )


       Before the court is Plaintiffs Motion for Entry of Default [DE 24].          On February 10,

2021, this court granted Plaintiff leave to amend the operative pleading, and the proposed

Amended Complaint was filed that same day. DE 16, 17.           The court also instructed Defendants

Applebee's Restaurants Mid-Atlantic, LLC and Dine Brands Global, Inc. (who had already

appeared in the case) to file an answer or other response to the amended pleading in accordance

with Rule 15 of the Federal Rules of Civil Procedure, which provides that an answer or other

response must be filed "within 14 days after service of the amended pleading."        Fed. R. Civ. P.

15(a)(3).   Thus, the Defendants' response was due to be filed on or before February 24, 2021.

       Defendants did not file an answer or other response within the deadline; accordingly, on

March 2, 2021 , the Clerk of the Court issued a notice directing the Plaintiff to "proceed in

accordance with Rule 55(a) of the Federal Rules of Civil Procedure and Local Civil Rule 55.1 to

obtain an entry of default."    DE 22.     That same day, all named Defendants filed an Answer to

the Amended Complaint.         DE 23.    On March 9, 2021 , Plaintiff filed the instant motion setting




            Case 5:20-cv-00660-M Document 26 Filed 03/25/21 Page 1 of 2
forth the procedural history of the case and seeking an order entering default against Defendants

Applebee's Restaurants Mid-Atlantic, LLC and Dine Brands Global, Inc.            DE 24.

         The Fourth Circuit instructs that "the law disfavors disposition by default and accords

preference to resolving a case on its merits."   Saunders v. Metro. Prop. Mgmt. , Inc., 806 F. App'x

165, 168 (4th Cir. 2020) (citing Tazco, Inc. v. Dir., Office of Workers Comp. Program, 895 F.2d

949,950 (4th Cir. 1990) and Augusta Fiberglass Coatings, Inc. v. Fodor Contracting Corp., 843

F.2d 808, 811 (4th Cir. 1988)).     Defendants responded to the present motion arguing that all

Defendants had "filed and served an Answer to the Amended Complaint on March 2, 2021, 6 days

late" and explaining that counsel had "inadvertently mis[-]calendared the deadline for Defendants

Applebee's Restaurants Mid-Atlantic, LLC, and Dine Brands Global, Inc. to answer as 21 days

(per Rule 12), instead of 14 days (per Rule 15)."    DE 25 at ,r,r 4, 5.   Plaintiff did not file a reply

in support of her motion.

       The court finds Defendants have demonstrated excusable neglect for their failure to file an

answer before the February 24, 2021 deadline.       In light of the Fourth Circuit' s preference that

cases are resolved on their merits, the Plaintiffs motion is DENIED.

                             ~
    SO ORDERED this 2S              day of March, 2021.




                                                 a;£ fVlv~s ~
                                                  RICHARD E. MYERS II
                                                  CHIEF UNITED STATES DISTRICT JUDGE




           Case 5:20-cv-00660-M Document 26 Filed 03/25/21 Page 2 of 2
